BUCK, J.
The defendant, Waterstradt, was indicted for the offense of selling intoxicating liquors, to wit, whiskey, to one Gust Mortenson, a minor. Upon trial before si jury he was convicted, and sentenced to pay a fine of $25 and the costs of prosecution, and from the judgment entered thereon he appealed to this court.
Mortenson with two companions went into the defendant’s saloon, where he was tending bar; and part of his testimony upon the subject is as follows:
“My name is Gust Mortenson. I live in South Grookston. I am sixteen, going on seventeen. Was sixteen last September 6th. I was born in Norway. I know John Waterstradt, the defendant in this case. His place of business is on the corner of Main and Second streets, — on the northeast corner, in a frame building. I was in his saloon, in that building, on the 31st of May last, in the city of Orookston, Polk county, Minnesota. It is east, and opposite the Merchants’ National Bank. I was in there about 8:15 in the evening. Hans Morberg and Pete Bamstad were with me. I got in there and I walked up to the bar and said, ‘Give me half a pint of whiskey.’ I handed him a bottle, and he put in half a pint from a keg, and he put a cork in and handed it to me, and I put it in my pocket and walked out. It was supposed to be whiskey. I have the bottle with me. I paid twenty-five cents for it. He did not ask me how old I was. He asked me what kind of whiskey I wanted, and *293I said it did not make any difference. I do not remember what kind it was.”
This testimony as to the sale of the whiskey was corroborated by the testimony of his two companions, who were present and heard the conversation and saw the transaction. One of these witnesses was Peter Ramstad, who furnished Mortenson the money to buy the whiskey; but there is no evidence to show that it was bought for Ramstad, or any person other than Mortenson himself. The sale was made by defendant directly to Mortenson, and the jury, upon the evidence, was fully warranted in finding that he was the real purchaser of the whiskey. The testimony offered by the defendant was equivocal and unsatisfactory, and the weight of the whole evidence as to the guilt or innocence of the defendant was properly submitted to the jury, and the verdict should not be disturbed. There were no reversible errors in the rulings of the court.
Judgment affirmed.